 538DECISIONS OF THENATIONALLABOR RELATIONS BOARDPinkerton's Inc.andCharles F. Keller.Case 6-CA-20171June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,HIGGINS, ANDDEVANEYOn December 28, 1988, Administrative LawJudge Irwin H. Socoloff issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The General Counsel filed an an-swering brief in opposition to the Respondent's ex-ceptions and brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.The Respondent excepts to the judge's findingthat it violated Section 8(a)(3) and (1) of the Actby refusing to offer employment to the three al-leged discriminatees. In particular, the Respondentexcepts to the judge's imputing to it SupervisorMacDonald'sknowledge of the organizational ac-tivity of the alleged discriminatees at G. Services.We find no merit in this exception.Before the Respondent obtained the contract toprovide security guard service at the USX Tower,the Respondent's predecessor, G. Services, provid-ed that service. MacDonald had been a supervisorforG.Services and was hired as a supervisor bythe Respondent when it acquired the USX con-tract.The judge, in part, used MacDonald's knowl-edge of thealleged discriminatees'activities as abasis for finding the Respondent had knowledge ofthose activities.We agree. Activities,statements,and knowledge of a supervisor are properly attrib-utable to the employer, 2 and here, the Respondentdid not affirmatively establish such a basis for ne-gating the judge's imputation of MacDonald'sknowledge to the Respondent.Similarly, the Respondent questions the judge'sreliance on MacDonald's statement that the allegeddiscriminateeswere not hired because of theirunion activities as a basis for determining the Re-'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362(3d Cit. 1951)We have carefully examined the record and find no basis for reversingthe findings2 SeeColson Equipment,257 NLRB 78 (1981);Glenroy ConstructionCo., 215 NLRB 866 (1974).spondent's motive for failing to offer employmentto thealleged discriminatees.However, before theBoard will consider not relying on such statements,the Respondent must establish that the statementswere not based on MacDonald's knowledge of thereasonsfor the Respondent's conduct. The Re-spondent failed to meet this burden.In any event,assuming arguendo,that the Re-spondent did not obtain information concerning or-ganizationalactivity at G. Service from MacDon-ald, the recordestablishesthat the Respondent hadnumerous other sources for this information. Forexample,inApril 1987,when the Respondent's of-ficials touredthe USX Towerto obtain informationfor theRespondent's security guard services bid,notices of union activity,including election results,and a list of candidates for union stewards wereprominently posted in the building.Thus,this evi-dence, coupled with the judge's finding that theRespondent's reasons for failing to hire the allegeddiscriminateeswere "entirely unconvincing," war-rants an inferenceof theRespondent'sknowledgeof organizational activity,and ultimately a findingthat the Respondent violated Section 8(a)(3) and(1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Pinkerton'sIncorporated, Pittsburgh, Pennsylvania, its officers,agents, successors,and assigns, shall take the actionset forth in the Order.Mary Theresa Enyart,Esq., for the General Counsel.Jon Hogue, Esq.,of Pittsburgh, Pennsylvania, for the Re-spondent.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge. Upona charge filed on July 6, 1987, by Charles F. Keller, anindividual,against Pinkerton's Inc. (the Respondent), theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 6, issued a com-plaint dated August27, 1987,alleging violations by Re-spondent of Section 8(a)(3) and(1) and Section 2(6) and(7) of the National Labor Relations Act (the Act). Re-spondent,by its answer,denied the commission of anyunfairlaborpractices.Pursuant to notice,trialwasheld beforeme in Pitts-burgh, Pennsylvania, on November 30, 1987, at whichthe General Counsel and the Respondent were represent-ed by counsel and were afforded full opportunity to beheard,to examine and cross-examine witnesses, and to in-troduce evidence.Thereafter, the parties filed briefswhich have been duly considered.295 No. 62 PINKERTON'S INC.On the entire record in this case,'and from my obser-vations of the witnesses,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent,a Delaware corporation,has an office andplace of business in Pittsburgh,Pennsylvania,where it isengaged in the operation of a security guard service.During the year ending June 30, 1987, Respondent, inthe course and conduct of its business operations, de-rived gross revenue in excess of$1million and per-formed services valued in excessof $50,000 in Statesother than the Commonwealth of Pennsylvania and pur-chased and received,at its Pennsylvania facilities, goodsand services valued in excess of$50,000 directly frompoints outside the Commonwealth.Ifind that Respond-ent is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONInternationalUnion, United Plant Guard Workers ofAmerica, Local 205isa labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent provides a security guard service to vari-ous customers located throughout the United States. ItsPittsburgh, Pennsylvania, district office, involved herein,covers portions of West Virginia,Ohio, and Pennsylva-nia and employs some 500 security guards, all of whomare unorganized.In the mid-May to mid-June 1987 period, Respondentobtained a contract to provide security services at theUSX Tower in downtown Pittsburgh, beginning July 1,1987.Previously, that function had been performed byG. Services,Inc., using a guard force that numbered ap-proximately 27. The Tower guards employed by thatCompany had engaged in organizational activity duringthe January to June 1987 period,resulting in a Board-conducted election held on April 10, and certification ofthe Union on April 23, 1987.When Respondent began performance of its contractat the USX Tower, it hired many of the security guardspreviously employed there by G. Services. However, itrefused to hire applicants Charles Keller, James Probo,and Frederick Mehlmauer,who had also been employedat the Tower by G. Services, Inc.In the instant case, the General Counsel contends, andRespondent denies, that Respondent refused to offer em-ployment to Keller, Probo, and Mehlmauer because oftheir activities on behalf of the Union while employed byG. Services, in violation of Section 8(aX3) of the Act.Also at issue is whether Respondent violated Section8(a)(1) ofthe Actby informing those individuals that Re-'General Counsel's unopposed motion to correct certain errors in thetranscript is grantedRespondent's posthearing motion,opposed by Gen-eralCounsel,to stoke certain testimony and documentary evidence isdenied.539spondent refused to employ then because of their unionactivities.B. Facts2Charles Keller worked as a security guard at the USXTower from October 1986 through June 30, 1987, when,as noted,Respondent took over the security guard func-tion theretofore performed by G. Services, Inc. Kellerworked the night shift, from 11 p.m. to 7:30 a.m. JamesProbo was employed as a security officer at the Towerfrom December 3, 1986,until June 30, 1987. Originallyhired to work the afternoon shift, from 3 p.m. to 11:30p.m.,Probo transferred to the night shift in January1987.FrederickMehlmauer's employment by G. Serv-ices, as a security guard at theTower,was from October1986, until June 30, 1987.Mehlmauer was also assignedto the night shift.At the end of January 1987, Keller initiated contactwith the Union. Early in February, he and Mehlmauermet with Local 205's president, Kerry Lacey, and Kellerobtained union authorization cards.Such cards weresigned by Keller, Probo, and Mehlmauer.In addition,Keller,Probo, and employee Rashik distributed cards, atwork, to other employees.On February 17, 1987, the Union filed a representationpetition with the Board,seeking a unit of G. Services se-curity guards employed at the USX Tower. A hearingwas conducted on February 26, attended, for the Union,by Keller, Mehlmauer and Rashik.Keller was the onlyemployee to testify.Thereafter,on April 10,an electionwas held at the Tower, in split shifts,and Keller servedas the Union's observer at the morning session. TheUnion won the election and, on April 23, it was certified.Inmid-May, the employees elected Keller as theirchief steward,and Probo and employees Simms and Wil-liams as shift stewards.Thereafter,on May 8 and 11,1987, the Union sent letters to G. Services,requestingmeetings for the purposes of collective bargaining.Keller's name was shown on the letters as the Union'schief steward.G. Services Security Manager Alan Palagy advised theemployeeson June 1, 1987, that the Company had lostits contract at the Tower and that, effective July 1, thesecurity guard service would be provided by Pinkerton's.The employees were told that if they were interested inemployment by the new company, they could apply forjobs at the Pinkerton's offices.Keller reported to Respondent's offices on June 5,1987,where he completed an employment applicationand was interviewed by Respondent's personnel adminis-trator,Rosemary Regan. She asked him questions abouthiswork experience and, also, inquired about his shiftpreferences.Keller stated that he preferred the nightshift but that he was willing to work any shift. RegantoldKeller that she would be in touch with him. Proboalso appeared at Respondent's offices on June 5, com-pleted an application and was interviewed by Regan. She"The factfindings contained herein are based on a composite of thedocumentary and testimonial evidence introduced at trial.Where neces-sary,in order to reserve significant testimonial conflict, credibility resolu-tions have been set forth,infra. 540DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtold him that she was glad to see that he had a collegedegree in security administration and criminal justice andstated that someone with that sort of educational back-ground was welcome.In response to inquiry,Probo alsostated a preference for the night shift,but said that hecould work other shifts.Mehlmauer submitted his appli-cation to Respondent on June 12.Questioned about shiftpreference,he stated that he was working the night shiftat that time,but thatany shiftwas possible.LaurieMacDonald served as the first-shift supervisorforG. Services through June 30, 1987. As of July 1,1987, he became Pinkerton's assistant security manager.In that position,all three shift supervisors report to him.It is undisputed that MacDonald was a statutory supervi-sor when he workedfor G.Services and that he is, now,a supervisor for Respondent within the meaning of theAct. On June 27, 1987, Probo asked MacDonald why hehad not been hired by Pinkerton's. MacDonald said thathe did not understand it as he had recommended Proboto Respondent"overand over again."Throughout June,MacDonald made similar comments to Keller.On July 6,Keller, Probo, and Mehlmauer approachedMacDonald at the Tower and Keller asked if MacDon-ald had heard anything more about hiring.According tothe testimony of Probo, MacDonald replied:[W]ell, guys, I got some bad news for you.It seemssomebody has dropped a dime on you guys, andthere is nothing more I can do.Mr. Tranelli, up-stairs,would love to hire you, he would like tohave the experienced people in the building thatknow the building and know the job,but his handsare tied,somebody at the front office doesn't wantyou guys employed because you are union pushers,union organizers. . . .Pinkerton does not want thataggravation right now.Probo further testifiedthat Keller then asked if MacDon-aldwas telling themthat theywould not be hired be-cause of their union activities, and MacDonald stated,"that's about the size ofit right now." Probo's testimonyconcerning this conversationwas fully corroborated byKeller,whileMehlmauer's recollection of the conversa-tionwas considerably less detailed.MacDonald, in histestimony,recalled speaking to Keller onJuly 6, butcould not rememberif Probo andMehlmauer were alsothere.He testifiedthat afterKeller askedwhy he had notbeen hired MacDonald stated that he did not know andthat "maybesomebody droppeda dime on you." Mac-Donaldfurther testifiedthat, at the time of the conversa-tion,he had no knowledge concerning the union activi-ties of the three individuals.Keller and Probo impressed me as truthful witnesses,in possession of clear recollections of the conversation ofJuly 6.MacDonald,on the otherhand,did not seem tome to be attemptingtruthfullyto relate that conversa-tion.Moreover,MacDonald's claimed lack of knowledgeof the employees'union activities is belied by undisputedevidencethat he observedKeller acting as union observ-er onthe day ofthe election,and that MacDonald wasadvised by Probo, in May 1987, that Probohad beenelectedthird-shift steward.In addition,G. Services Secu-rityManager Palagy testified that, during the organizingcampaign,MacDonald attended G. Services'campaignstrategymeetings at which Keller,Probo, and Mehl-mauer were clearly labeled as union supporters.In lightof the above,I credit the testimony of Keller and Probo,discredit the testimony of MacDonald and find that onJuly 6, 1987, MacDonald told the employees that Re-spondent refused to hire them because of their union ac-tivities.On May 29,1987,Respondent's personnel administra-tor,Rosemary Regan, placed an advertisement in a localnewspaper,seeking 25 security guards for the USXTower.The advertisement sought "mature individualswith excellent communication skills. . .height andweight must be commensurate."Thereafter,Regan inter-viewed individuals who responded to the advertisement,as well as the G. Services guards who applied for workwithRespondent.In all, she hired some 25 securityguards,16 of whom had worked for G. Services. Therecord evidence is undisputed that Regan effectivelymade all hiring decisions.Regan testified that after conducting an interview andreviewing an individual's application she placed it in oneof three piles.Pile 1 contained"the very good ones thatI liked,"pile 2, "the average" applicants,and pile 3,those "notfor USX."Keller's responses to questions contained on the em-ployment application indicated that he had once been ar-rested,but had never been convicted of a crime. Regantestified that after interviewing Keller and reviewing hisapplication she placed him in pile 1. She further testifiedthat, at that point, she"thought he was excellent,excel-lent for the job, everything." However,according toRegan,she decided not to hire him when a routine checkof police records revealed that in August 1986 Kellerhad been arrested for driving under the influence of alco-hol and,while not convicted,had been placed in a reha-bilitation program.Regan claimed that, in reaching thatdecision, she relied upon an undated and unsigned hand-written note contained in Keller's file, revealing thearrest, although the author of the note and its date ofpreparationwere unknown to her. When confrontedwith the fact that on June 30, 1987, she hired AnthonyMoore as a guard at the USX Tower, despite knowledgethatMoore had beenconvictedof a crime,disorderlyconduct,Regan testified that "that was a judgment callon my part."Mehlmauer, in his written application,stated that hewas unavailable to work between the hours of 8 a.m. and8 p.m. However,as noted, he orally informed Respond-ent,when he appliedfor work,that any shift was possi-ble.Regan placed a notation on the application thatMehlmauer"prefers 11-7:30" shift.She testified that,while she originally placed the application in pile 1, shedecided not to hire Mehlmauer because his hours ofavailabilitywere too limited and she "wanted someonewho could work various shifts."Yet,Regan concededthat on June 30, 1987, she hired applicant Paul Pitassi,despite the fact that Pitassi stated on his application that,because of school commitments,he could not work be-tween 8 a.m. and 4 p.m., thus making him unavailable to PINKERTON'S INC.541work the morning and afternoon shifts.Indeed,Pitassitestified that on June 15 he orally advised Regan that hecould work the night shift only, and that Regan statedthat "therewas noproblem with that." When,duringher testimony,Regan was asked to explain the apparent-lydisparate treatment of Mehlmauer and Pitassi, shestated that Pitassi "just seemed to fit the image."With respect to Probo, Regan testified that she placedhis application in pile 2 or pile 3 because his height, 5feet and 7 inches, and weight, 275 pounds, were notproperly proportioned. Yet, despite this factor, obvioustoRegan at the interview,she continued to processProbo's application by conducting a police record checkand contacting his references.WhileRegan made variousnotations on this and other applications,she made no no-tation on the Probo application concerning height andweight.Regan's supervisor, Jay Crawford, Pinkerton's districtmanager,testified that at the time that hiring decisionswere made he and Regan were unaware that the G.Services employees had engaged in organizational activi-ties.He stated:ed him on his qualifications and, following the interview,she continued to process his application.That actionstrongly suggests,contrary to Regan's testimony, thatProbo's height and weight did not,in Respondent's view,disqualify him for continued employment as a securityguardat USX Tower.The record evidence reveals extensive union activitiesbyKeller,Probo, andMehlmauer.Respondent hadknowledge of, and bore animus toward,those activities,as revealed by MacDonald's statement to the three indi-viduals.Further, Respondent has advanced entirely un-convincing reasons for its refusal to hire them.The evi-dence of disparate treatment,in particular,persuades methat the reasons advanced for the failures to hire are pre-textual.I find and conclude that,as revealed in MacDon-ald's July 6, 1987 conversation,with the individuals inquestion,Respondent refused to hire Keller, Probo, andMehlmauer, on or about July 1, 1987, because of theirunion activities, in violation of Section 8(a)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCETherewas no mention of a unionwith anybodyat anytime.And, very honestly, if I might add, ifthere was, why would I hire the people if I thoughtIwas goingto, you know,assume a union?C. ConclusionsBased on the credited testimony of Keller and Probo, Ifind that, on July 6, 1987, Respondent, by SupervisorMacDonald, violated Section 8(a)(1) of the Act. On thatdate, as set forth in the statement of facts, MacDonaldinformed Keller, Probo, and Mehlmauer that Respondentrefused to employ them because of their union activities.As further shown in the statement of facts, LaurieMacDonald,while a supervisorfor G.Services,Inc., ac-quired knowledgeof theunion sentiments and extensiveunion activitiesof Keller, Probo, andMehlmauer. Hecarried that knowledge with him when he became ahigh-level supervisor for Respondent. That knowledge isimputable to Respondent.McCain Foods,236 NLRB 447(1978). By MacDonald's statement of July 6, Respondentadmitted to Keller,Probo, andMehlmauer that it wouldnot hire them solely because they were "union pushers."In these circumstances,General Counsel'sprima facieshowing of unlawful refusals to hire is a very strong one.Regan's testimony itself establishes that Respondent re-garded Keller and Mehlmauer as among the best quali-fiedof the applicants.Her contention that she decidednot to hire Keller because he had once been arrested fordriving under the influence of alcohol, is difficult to be-lieve in light of her contemporaneous decision to hire ap-plicantMoore, with knowledge that Moore had beenconvicted of disorderly conduct.Indeed,at trial,Regancould not draw a meaningful distinction between the twocases.Likewise,Regan's claim to have rejected Mehl-mauer because he was available only for the night shift isbelied by her contemporaneous decision to hire Pitassiwho had explicitly informed her that he could not workshifts other than the nightshift.Aftermeeting Probo,and observing his height and weight,Regan compliment-The activities of Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several states and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving foundthatRespondent has engaged in certainunfairlaborpractice conduct in violation of Section8(a)(3) and(1) of the Act, Ishall recommendthat it beorderedto cease and desist therefrom and to take certainaffirmativeaction designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.Pinkerton's Inc.isan employer engaged in com-merce, and in operations affecting commerce,within themeaning of Section 2(2), (6), and(7) of the Act.2. International Union, United Plant Guard Workers ofAmerica, Local 205 is a labor organization within themeaning of Section2(5) of the Act.3.By informing employees that Respondent refused toemploy them because of their activities on behalf of theUnion,Respondent engaged in unfair labor practice con-duct within the meaning of Section 8(a)(1) of the Act.4.By refusing to hire Charles Keller, James Probo,and Frederick Mehlmauer,because of their activities onbehalf of the Union,Respondent has engaged in unfairlabor practice conduct within the meaning of Section8(a)(3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act. 542DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERThe Respondent, Pinkerton's Inc., Pittsburgh, Pennsyl-vania, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a) Informing employees that Respondent refused toemploy them because of their activities on behalf of theUnion.(b) Refusing to hire employees because of their activi-ties on behalf of the Union.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer CharlesKeller,JamesProbo, and FrederickMehlmauer immediate employment in the positions forwhich they applied or, if those jobs no longer exist, insubstantially equivalent positions,without prejudice totheir seniority or any other rights or privileges.(b)Make those employees whole for any loss of earn-ings and other benefits suffered as a result of the discrim-ination against them.Backpay shall be computed as pre-scribed in F.W.Woolworth Co.,90 NLRB 289 (1950),with interest as computed inNew Horizons for the Retard-ed,283 NLRB 1173 (1987).4(c) Expunge from its files any reference to the refusalsto hire and notify Keller, Probo, and Mehlmauer, inwriting, that this has been done.(d) Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records,timecards,personnel records and reports and all other records nec-essary to analyze the amount of money due under theterms of this Order.(e) Post at its Pittsburgh, Pennsylvania facility, copiesof the attached notice marked "Appendix."e Copies ofa If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4 UnderNew Horizons,interest is computed at the"short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S C. §6621 Interest accrued before January 1,1987 (the effectivedate of the amendment),shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977).s If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-the notice, on forms provided by the Regional Directorfor Region 6, after being signed by Respondent's author-ized representative,shallbe posted by it immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT inform employees that we refused tohire them because of their activities on behalf of theUnion,InternationalUnion, United Plant Guard Workersof America, Local 205.WE WILL NOT refuse to hire employees because oftheir activities on behalf of the Union.WE WILLNOT in any like or related manner interferewith,restrain, or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL offer Charles Keller,JamesProbo, andFrederick Mehlmauer immediate employment in the po-sitions for which they applied or, if those jobs no longerexist, in substantially equivalent positions,without preju-dice to their seniority or any other rights or privilegesand WE WILL make them whole for any loss of earningsand other benefits resulting from the discriminationagainst them,less any net interim earnings,plus interest.WE WILL expunge from our files any reference to thediscriminatory refusals to hire and notify the effectedemployees,in writing,that this has been done.PINKERTON'S INC.